Citation Nr: 0835467	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
residuals of a right shoulder injury for the period April 14, 
2004 to March 14, 2006.  

2. Entitlement to an evaluation in excess of 40 percent for 
residuals of a right shoulder injury from March 15, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from April 1982 until July 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Little Rock, 
Arkansas.  In April 2004 the veteran filed a claim for an 
increased rating concerning his service-connected residual 
right shoulder injury.  During the pendancy this appeal, an 
April 2006 rating action increased the rating to 40 percent, 
effective April 14, 2004, the date of the veteran's claim for 
an increased rating.  The veteran has not withdrawn his claim 
and is presumed to be seeking the maximum benefit allowed by 
law and regulation and this appeal follows.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. For the period from April 14, 2004, to March 14, 2006, the 
veteran's residuals of a right shoulder disability were 
manifested by not more than the arm limitation of motion to 
25 degrees from the side. 

2.  From March 15, 2006, the veteran's residuals of a right 
shoulder disability equates to ankylosis of scapulhumeral 
articulation, unfavorable abduction limited to 25 degrees 
from the side. 


CONCLUSIONS OF LAW

1. For the period from April 14, 2004, to March 14, 2006, the 
criteria for an evaluation in excess of 40 percent for 
residuals of a right shoulder disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5200-02 (2007).

2. For the period commencing March 15, 2006, the criteria for 
the assignment of a 50 percent evaluation for residuals of a 
right shoulder disability have been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5200-02 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in May 2004 and March 2006 that 
fully addressed all notice elements.  

During the pendency of the appeal, however, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez- 
Flores. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial." Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
correspondence to the RO.  Specifically, in an April 2006 
statement the veteran explained the diagnostic codes 
associated with his right shoulder claim and argued his 
condition had worsened to a 50 percent rating of the fibrous 
union of the joint.  In addition, the veteran submitted lay 
statements detailing his increased pain and difficulty 
performing daily activities due to his right shoulder.  
Furthermore, the Board notes the veteran has had 
representation throughout the duration of the appeal. Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). Thus, the Board finds the 
veteran meaningfully participated in the adjudication of his 
claims such that the essential fairness of the adjudication 
was not affected.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted lay 
statements in support of his claim.  Additionally, the 
veteran was afforded VA examinations in January 2003, June 
2004 and March 2006.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The RO initially granted service connection for this 
condition in an April 2003 rating decision.  At that time, a 
30 percent rating was assigned to the veteran under 38 C.F.R. 
§ 4.71a Diagnostic Code (DC) 5202, and an effective date of 
July 10, 2001.  The appeal arises from a July 2004 rating 
decision, which continued the 30 percent evaluation.  
Subsequently in April 2006, the RO increased the veteran's 
evaluation to 40 percent for his service-connected right 
should disability under 38 C.F.R. § 4.71a DC 5201, effective 
date of April 14, 2004, the date of the claim for an 
increased rating.  The veteran continues to contend the 
current rating evaluation does not accurately reflect the 
severity of his disability. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate DC's identify the various 
disabilities. Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2007); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

In a recent decision the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Here, the evidence contains factual findings that 
warrant a staged rating detailed below.  

The assignment of a particular DC is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a DC by VA must be 
specifically explained. Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. The 
guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the DC provisions 
governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, should only be considered in conjunction with the DC 
provisions predicated on limitation of motion. Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2007). Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  When 
the requirements for a compensable rating of a DC are not 
shown, a noncompensable disability rating is assigned. 38 
C.F.R. § 4.31 (2007).

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R § 4.71, Plate 
I (2007).  

The veteran's dominant arm is his right arm.  In the April 
2006 rating decision the veteran's residuals of a right 
shoulder disability have been rated at 40 percent pursuant to 
DC 5201.  Under this DC provision, the maximum 40 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from the side. See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  The next higher rating of 50 percent rating 
will be assigned for unfavorable, abduction limited to 25° 
from side.  Id.  In the alternative, a 50 percent rating may 
also be assigned for the humerus, other impairment of fibrous 
union.  38 C.F.R. § 4.71(a), Diagnostic Code 5202.

A VA examination dated in June 2004 recited the veteran's 
complaints of worsening symptoms involving his service-
connected right shoulder.  Physical examination revealed 
right shoulder tenderness to palpation anteriorly and 
laterally.  Abduction was 90 degrees, forward flexion to 90 
degrees, internal rotation was 45 degrees and external 
rotation was 30 degrees, all of which correspond to points of 
onset of pain.  Repetitive movements did not alter the range 
of motion measurements, but strength was diminished to 25 
percent.  The examiner diagnosed residuals, right shoulder 
injury.  

During the March 2006 Decision Review Officer's hearing, the 
veteran testified that his shoulder dislocated frequently and 
has affected his work and private life.

The most recent VA examination, dated March 15, 2006, noted 
that veteran has not had any surgical intervention or therapy 
on the right shoulder.  The veteran stated he was in 
continuous pain, he did not use an assistive device and had 
loss of usage of his right shoulder.  The veteran favored the 
shoulder by holding it at his side.  He is a full-time 
student and has no occupation.  The veteran can dress and 
clean himself and take care of his personal needs.  He could 
not throw with the right arm and could not lift anything more 
than 15 to 20 pounds and had very limited motion of the right 
shoulder.  

The March 2006 examination revealed the veteran's right 
shoulder had active forward flexion of 20 to 25 degrees, 
active abduction was about the same 20 or 25 degrees, 
internal and external rotation was limited to 20 degrees, all 
active motions.  Passively, the veteran had 30 degrees of 
abduction, 30 to 40 degrees of forward flexion, internal 
rotation and external were both limited to 30 degrees each.  
X-rays revealed a bony defect, a Hill-Sachs lesion of the 
proximal humerus and a mild osteoarthritis of the joint 
itself.  The examiner noted that repetitive use caused more 
pain but did not note any additional loss of motion in 
degrees.  The examiner assessed a chronic dislocating right 
shoulder with considerable loss of motion secondary to 
guarding and mild pain.  The examiner reported that the 
veteran "basically stopped using his shoulder so that he can 
minimize it dislocating.  Because he has not used it [for so 
long] it is no frozen up and he has very limited motion."  
The x-rays showed a defect consistent with a dislocating 
shoulder.  The veteran was guarding his right shoulder and 
expressed he had lost the use of his right shoulder.

Evaluation for April 14, 2004 to March 14, 2006

Upon review of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that for the 
period April 14, 2004 to March 14, 2006, a rating in excess 
of 40 percent is not warranted.  This is because the medical 
evidence of record for this period, which consists solely of 
the June 2004 VA examination report, simply does not 
demonstrate that the veteran's right shoulder disability is 
productive of the symptoms necessary to warrant the next 
higher disability rating of 50 percent.  

Specifically, the veteran's right shoulder disability did not 
manifest unfavorable ankylosis with abduction limited to 25 
degrees from side under 38 C.F.R. § 4.71a, Diagnostic Code 
5200.  The June 2004 VA examination report, while revealing 
some limitation of motion of the right shoulder and 
associated symptoms of pain, such symptoms are within the 
scope of the 40 percent disability rating assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the arm to 25 degrees from the side.  Indeed, based 
on the fact that the June 2004 examination report did not 
actually demonstrate limitation of motion to 25 degrees from 
the side, the Board finds that RO has afforded reasonable 
doubt in favor of the veteran in awarding him the assigned 40 
percent rating for that time period.   

The Board has also considered whether assignment for a 50 
percent rating for fibrous union of the humerus under 
38 C.F.R. § 4.71a, Diagnostic Code 5202, is warranted.  
However, there is no medical evidence of such pathology, and 
an x-ray report at the time of the June 2004 examination 
revealed the right shoulder to be normal.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an evaluation in excess of 40 percent for 
his service-connected right shoulder disability, for the 
period April 14, 2004 to March 14, 2006.

Evaluation from March 15, 2006

Upon review of the evidence in conjunction with the 
applicable laws and regulations, and by affording the veteran 
all reasonable doubt in favor of the veteran, the Board finds 
that effective March 15, 2006, the assignment of a 50 percent 
disability rating is warranted.  In making this 
determination, the Board relies on the March 15, 2006 VA 
examination report, which demonstrates that the veteran's 
right shoulder symptoms had increased significantly in 
severity since the prior June 2004 examination.  The March 
2006 VA examination report objectively revealed very limited 
range of motion accompanied by pain.  The examiner reported 
that active range of motion was limited to only 20 degrees of 
abduction and forward flexion, as well as for internal and 
external rotation.  There was evidence of chronic dislocating 
right shoulder with considerable loss of motion and guarding.  
There are also the veteran's statements that he was in 
continuous pain, his loss of usage of his right shoulder, the 
testimony of the veteran stating that his shoulder dislocated 
frequently and has affected his work and private life.  In 
view of the fact that the veteran presented himself for the 
March 2006 exams favoring and guarding the shoulder by 
holding it at his side, and the very limited range of motion, 
the Board finds the veteran's assertions that he has limited 
use of his right shoulder and arm to be credible.  In sum, 
the evidence of record reveals that, from March 15, 2006, an 
increase in the severity of the right shoulder disability 
which approximates the 50 percent rating for unfavorable 
ankylosis of abduction limited to 25 degrees from the side 
under 38 C.F.R. § 4.71a, Diagnostic Code 5200, by analogy.

The Board has considered whether an even higher rating may be 
assigned.  However, as detailed above, a higher evaluation of 
60 percent or 80 percent under DC 5202 is not appropriate at 
this time as the veteran's right shoulder disability is not 
characterized as an impairment of the humerus with loss of 
head of (flail shoulder) or a nonunion (false flail joint).

Conclusion

The Board also finds that there is no indication that the 
veteran's right shoulder disability reflects so exceptional 
or so unusual a disability picture as to warrant the referral 
to the VA Director of the Compensation and Pension Service 
for assignment of a higher rating on an extra-schedular 
basis.  The right shoulder disability is not productive of 
marked interference with employment or required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  While the veteran has indicated he is not 
currently working, he is now in school and there is no 
evidence to suggest that he cannot obtain employment because 
of his service-connected right shoulder disability.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met. Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1). 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, upholding or awarding the disabilities ratings 
assigned herein, the benefit of the doubt has been considered 
or afforded to the veteran.  38 U.S.C.A. § 5107(b), 5110(b) 
(2); 38 C.F.R. § 3.400; see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter the veteran shall prevail on the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  


ORDER

An evaluation in excess of 40 percent for residuals of a 
right shoulder injury for the period from April 14, 2004, 
through March 14, 2006, is denied.

An evaluation of 50 percent for residuals of a right shoulder 
injury for the period commencing March15, 2006, is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


